TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00380-CV


Alberto Carvajal, Appellant


v.


Sunset Logistics, Inc. and Dillon Resources, Inc., Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT 
NO. 07-737-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Alberto Carvajal, acting pro se, no longer wishes to pursue his appeal and has filed
a motion to dismiss.  This Court has confirmed that counsel for appellee does not oppose the motion. 
We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.3(a).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   September 18, 2008